DETAILED ACTION
	The receipt is acknowledged of applicants’ amendment and IDS filed 04/28/2022; and IDS filed 05/19/2022.

	Claims 1, 2, 4, 5, 9-13, 15-19 and 21 previously presented, and claims 22-24 are currently added.

Claims 1, 2, 4, 5, 9-13, 15-19 and 21-24 are pending and are subject of this office action.
 
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim recites many various diseases and disorders that all treated by the claimed enteric coated tablet, however, applicants failed to show that all the claimed diseases or at least reasonable number of the claimed diseases can be treated by the claimed tablet. Not all the claimed diseases can be treated with the claimed tablet. For examples, coronary artery disease may require surgical intervention, and it is not shown in the art that it can be treated by dimethyl fumarate. Similarly, schistosomiasis is caused by a parasitic infestation and is treated by a specific antiparasitic drug, and not dimethyl fumarate. Another example is wound healing that can be treated by specific materials, e.g. growth factors, for wound treating and anti-microbial agents. Another example is lung transplant, how it is treated by the claimed tablet? Renal failure may need dialysis, bronchitis may need antibiotics, asthma may require anti-asthmatic inhalational therapy, etc.  Reciting all the claimed condition without partial or complete description of any conditions has been treated does not convey to one of ordinary skill in the art that applicants were in possession of the claimed subject matter. Claiming treatment of conditions, disorders and diseases without showing actual treatment of reasonable number of these conditions, disorders and diseases  does not meet the written description requirement as one of ordinary skill in the art could not recognize or understand the treated conditions, disorders and diseases from their mere recitation. Claims employing limitations at the point of novelty, such as applicants’, neither provide those elements required to practice the inventions, nor “inform the public” during the life of the patent of the limits of the monopoly asserted. The claim encompasses myriad of conditions, disorders and diseases and applicants claimed conditions, disorders and diseases represents only an invitation to experiment regarding possible conditions, disorders and diseases.
To satisfy the Written description requirement, applicant must convey with reasonable clarity to one skilled in the art, as of the filing date that applicant were in possession of the claimed invention. Vas-Cath Inc. v Mahurkar, 19 USPQ 2d 1111. The invention is, for purpose of the “written description” inquiry, whatever is now claimed (see page 1117). The specification does not clearly allow person of ordinary skill in the art to recognize that [he or she] invented what is claimed (see Vas-Cath at page 116). One cannot describe what one has not conceived. See Fiddes v Baird, 30 USPQ2d 1481, 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class, the specification provided only bovine sequence. 
Regarding the requirement for adequate written description of chemical entities, Applicants' attention is directed to MPEP § 2163. In particular, Regents of the University of California v. Eli Lilly & Co., 119 F. 3d 1559, 1568 (Fed. Cir. 1997), cert denied, 523 U.S. 1089, 118 S. Ct. 1548 (1998), holds that an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, "not a mere wish list or plan for obtaining the claimed chemical invention." Eli Lilly, 119 F. 3d at 1566. The Federal Circuit has adopted the standard set forth in the Patent and Trademark Office ("PTO") Guidelines for Examination of Patent Applications under the U.S.C. 112.1 "Written Description" Requirement ("Guidelines"), 66 Fed. Reg. 1099 (Jan. 5, 2001), which state that the written description requirement can be met by "showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics," including inter alia, "functional characteristics when coupled with a known or disclosed correlation between function and structure..." Enzo Biochem Inc. v. Gen-Probe Inc., 296 F. 3d 316, 1324-25 (Fed. Cir. 2002) (quoting Guidelines, 66 Fed. Reg. At 1106 (emphasis added)). Moreover, although Eli Lilly and Enzo were decided within the factual context of DNA sequences, this does not preclude extending the reasoning of those cases to chemical structures in general. Univ. of Rochester v. G.D. Searle & Co., 249 Supp. 2d 216,225 (W.D.N.Y. 2003). 
Further, regarding claiming all the claimed disorders, the examiner is reciting In re Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a “laundry list” disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not “reasonably lead” those skilled in the art to any particular species). This is applicable to the claimed disorders
To satisfy the written description requirement, the applicant does not have to utilize any particular form of disclosure to describe the subject matter claimed, but the description must clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed. Carnegie Mellon Univ. v. Hoffmann-La Roche Inc., 541 F.3d 1115, 1122 (Fed.Cir.2008) (quoting In re Alton, 76 F.3d 1168, 1172 (Fed.Cir.1996)). In other words, the applicant must `convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and demonstrate that by disclosure in the specification of the patent.  
Written description requirement, serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed. Capon v. Eshhar, 418 F.3d 1349, 1357 (Fed.Cir. 2005). The requirement serves a teaching function, as a quid pro quo in which the public is given meaningful disclosure in exchange for being excluded from practicing the invention for a limited period of time. (Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 922 (Fed.Cir.2004) (quoting Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 970 (Fed.Cir.2002)).  A patentee can lawfully claim only what he has invented and described, and if he claims more his patent is void; Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345-46 (Fed.Cir.2000).  The purpose of the written description requirement] is to ensure that the scope of the right to exclude and does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See, e.g., In re Wilder, 22 USPQ 369, 372-3 (Fed. Cir. 1984). (Holding that a claim was not adequately described because the specification did ‘little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.’) 
The test for determining compliance with the written description requirement is whether the disclosure of the application as originally filed reasonably conveys to one skilled in the art that the inventor had the possession at the time of the later claimed subject matter, rather than the presence or absence of literal support in the specification for the claimed language.  See In re Kaslow, 707 F 2d 1366, 1375 (Fed. Cir. 1983). See MPEP 2163.06.
The written description requirement prevents applications from using the amendment process to update the disclosure in their disclosures (claims or specification) during the pendency before the patent office.  Otherwise applicants could add new matter to their disclosures and date them back to their original filing date, thus defeating an accurate accounting of the priority of the invention.  See 35 USC 132.  The function of description requirement is to ensure that the inventor had possession, as of filing date of the application relied on, the specific subject matter claimed by him. See Genetech, 108 F 3d 1361, 1365 (Fed. Cir. at 1366, 78, 1999).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 5, 9-11, 13, 16-19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Novas et al. (US 2017/0354830) and Karki et al. (WO 2016/081676), both references are of record.

Applicant Claims 
Claim 1 is directed to an enteric coating tablet comprising:
a core containing dimethyl fumarate or a pharmaceutically acceptable salt thereof as an active ingredient;
an enteric coating layer; and
a seal-coating layer comprising a cellulose-based polymer between the core and the enteric coating layer, 
wherein, 
the active ingredient is included in an amount of 60 mg to 480 mg in the core,
the enteric coating layer is included in an amount of 6 to 9 weight parts based on 100 weight parts of the core,
the seal-coating layer is included in an amount of 1 to 3 weight parts based on 100 weight parts of the core, and
a particle size distribution of the dimethyl fumarate or a pharmaceutically acceptable salt thereof satisfies one or more of the following conditions:
(a) the mean particle size of the lower 90% of the particles (D90) is 100 um or less:
(b) the mean particle size of the lower 50% of the particles (D50) is 50 um or less; and
(c) the mean particle size of the lower 10% of the particles (D10) is 20 um or less. 

Claim 24 is directed to a An enterically coated tablet, comprising:
a core comprising 60 mg to 480 mg dimethyl fumarate or a pharmaceutically acceptable
salt thereof, wherein a mean particle size of the lower 90% of particles (D90) of the dimethyl
fumarate or pharmaceutically acceptable salt thereof is 100 um or less;
a seal-coating layer in an amount of 1 to 3 weight parts based on 100 weight parts of the
core, wherein the seal-coating layer comprises a cellulose-based polymer;
an enteric coating layer in an amount of 6 or 8 weight parts based on 100 weight parts of
the core, wherein the enteric coating layer comprises methacrylic acid ethyl acrylate copolymer;
and
wherein the seal-coating layer is between the core and the enteric coating layer.


Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Novas teaches method of treating multiple sclerosis by oral administration of enterically coated tablet comprising dimethyl fumarate (DMF) as an active agent in a preferred dose not greater than 480 mg, e.g. 160-500 mg (abstract; ¶¶ 0028-0041, 0217, 0617, 0618, 0686, 0689; claim 1). The enterically coated tablet is a tablet or microtablets (¶ 0618). The microtablets forms a core of dosage form. The core comprises 43% to 95% DMF and 5% to 57% excipients, by weight of the core. The excipients include disintegrants, lubricants, and filler such as calcium carbonate (¶¶ 0620-0626, 0630). The DMF is in the form of particles wherein at least 80%, at least 90%, at least 95%, at least 97% or at least 99% have particle size of less than 250 micron, e.g. less than 84% are less than 250 micron (¶ 0627, table 7). The amount of the lubricant is 0.1-3% based on the weight of the composition without the coating (¶¶ 0645, 0773). The amount of disintegrants is 0.2-20% based on the weight of the composition without the coating (¶¶ 0633, 0639, 0640, 0773). The amount of filler is 3.5-15% based on the weight of the composition without the coating (¶¶ 0637, 0638). The microtablets are produced by compression (¶ 0660). The tablet further comprises seal coating between the enteric coating and the core (¶¶ 0664, 0682). The enteric coating is methacrylic acid-methacrylate copolymer or a methacrylic acid-ethylacrylate copolymer (¶ 0667). The seal coat is cellulose based (¶ 0668). The reference teaches method of making the tablet comprising the steps of forming the core by mixing DMF with excipients, coating the core with seal coat, and coating the seal coat with enteric coating (¶¶ 0682, 0771-0774; example 1). The process of does not require use of heat which means it is done at room temperature which is between 25o C and 40o C.  

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Novas teaches seal coating and enteric coating, the reference however does not teach the amount of the seal coating based on the core weight as claimed by claim 1, or the amount of the enteric coating based on the core weight as claimed by claims 1, 19 and 24.
Karki teaches pharmaceutical composition for treating multiple sclerosis comprising a core comprising DMF and excipients, functional coating surrounding the core, and an outer enteric coating layer. The amount of DMF in the core is 40-80% and the excipients is 1-50%. The enteric coating forms 5-15% of the total weight of the core and the functional coating forms 2-3% of the total weight of the core. The functional coating is cellulose based and the enteric coating is copolymer of methacrylic acid and methyl methacrylate. The core comprises 120-480 mg DMF. The excipients comprises lubricants, disintegrants, and calcium carbonate. The composition has desirable extended release profile and the pharmacokinetics profiles that show maximized absorption of DMF with reduced the GI side effects (paragraph bridging pages 1 and 2; pages 22-32; claims 284, 285, 290-294, 302, 303, 308, 309, 318, 326, 328, 330). 
	  
Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide tablet comprising core comprising DMF, seal coating and enteric coating as taught by Novas, and adjust the weight of the seal coating and the enteric coating relative to the core to 2-3% and 5-15%, respectively, as taught by Karki. One would have been motivated to do so because Karki teaches formulation comprising core comprising DMF, seal coating and enteric coating in such amounts has desirable extended release profile and the pharmacokinetics profiles that show maximized absorption of DMF with reduced the GI side effects. One would reasonably expect formulating a tablet comprising a core comprising DMF, seal coating in amount of 2-3% based on the weight of the core and enteric coating in amount of 5-15% based on the weight of the core, wherein the table has desirable extended release profile and pharmacokinetics profiles showing maximized absorption of DMF with reduced the GI side effects.
Regarding the amount of DMF of 60-480 mg as claimed by claims 1 and 24, Novas teaches 160-500 and preferably not more than 480 mg, and Karki teaches 120-480 mg that either overlap or falls within the claimed amount.  
Regarding the amount of the enteric coating of 6-9% based on the core as claimed by claims 1 and 19, or 6-8% based on the core as claimed by claim 24, Karki teaches 5-15% that embrace the claimed amounts.
Regarding the amount of the seal coating of 1-3% based on the core as claimed by claims 1 and 24, Karki teaches 2-3% that embraces the claimed amounts.
Regarding particle size distribution of DMF as claimed by claims 1 and 24 of D90 is 100 micron or less, Novas teaches at least 80%, at least 90%, at least 95%, at least 97% or at least 99% have particle size of less than 250 micron, e.g. less than 84% are less than 250 micron that overlaps with the claimed amounts.
Regarding the seal coat comprises cellulose based polymers as claimed by claims 1 and 24, this is taught by both of Novas and Karki.
Regarding the claimed amount of DMF of 20-60% as claimed by claim 2, Novas teaches 43-95% and Karki teaches 40-80% that overlaps with the claimed amounts.
Regarding excipients claimed by claim 4, both of Novas and Karki teach disintegrants and lubricants.
Regarding claim 5 that the excipients include 30-45%, Novas teaches 5-57% that embraces with the claimed amount. 
Regarding the amount of disintegrant of 10-20% and lubricant of 0.1-2% as claimed by claim 5, Novas teaches 0.2-20% disintegrant that overlaps with the claimed amount, and 0.1-3% lubricant that embraces the claimed amounts.  
Regarding the alkalinizing agent as claimed by claim 9, Novas and Karki both teach calcium carbonate that is an alkalinizing agent.
Regarding the ratio of the DMF to alkalinizing agent of 12:0.5 to 12:2 as claimed by claim 10, Novas teaches the claimed amount of DMF and alkalinizing agent, and expected to form the claimed ratio.  
Regarding the claimed amount of alkalinizing agent of 2-5% as claimed by claim 11, Novas teaches 3.5-15% that overlaps with the claimed amounts.
Regarding the enteric coating polymers as claimed by claims 13, 23 and 24, Novas and Karki both teach methacrylic acid ethyl acrylate copolymers. 
Regarding the core is made by direct compression as claimed by claim 16, this is taught by Novas.
Regarding the intended use of the tablet as claimed by claims 17, 18, and 22, both cited references teach treatment of multiple sclerosis.
Regarding the method of preparing the tablet as claimed by claim 19, the nominal claimed steps are taught by Novas.
Regarding claim 21 that the steps are performed at temperature between 20o C and 50o C, Novas teaches production process with no heat that implies the process is performed at room temperature that is usually between 25o C and 40o C. 
Regarding claim 24 that the seal coat is present between the core and enteric coating layer, this is taught by Karki.
Regarding all the claimed amounts and ranges above, it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Novas and Karki as applied to claims 1, 2, 4, 5, 9-11, 13, 16-19 and 21-24 above, and further in view of Raghuvanshi et al. (US 2013/0216619, of record).

Applicant Claims 
Claim 12 recites that the alkalinizing agent is meglumine or its pharmaceutically acceptable salts.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The combined teachings of Novas and Karki are previously discussed in this office action.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While both Novas and Karki teach calcium carbonate in the core which is an alkalinizing agent, the references do not teach meglumine claimed by claim 12.
Raghuvanshi teaches alkalinizing agent in a core of a tablet including calcium carbonate and meglumine (¶ 0045).

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to replace calcium carbonate in the core of the tablet taught by the combination of Novas and Karki with meglumine taught by Raghuvanshi based on suitability and equivalency of both as alkalinizing agent in the core of a tablet. 
Applicants failed to show unexpected results obtained from using meglumine versus any other alkalinizing agent.  
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Novas and Karki as applied to claims 1, 2, 4, 5, 9-11, 13, 16-19 and 21-24 above, and further in view of Manser et al. (US 2016/0228376, of record).

Applicant Claims 
Claim 15 recites that the thickness of the enteric coating between 20 µm and 90 µm.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The combined teachings of Novas and Karki are previously discussed in this office action.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Novas and Karki do not teach the thickness of the enteric coating layer as claimed by claim 15.
Manser teaches tablet comprising core comprising active agent and enteric coating for controlled release of the active agent while providing effective protection of the drug in the stomach. The enteric coating layer has thickness between 40 µm and 60 µm (abstract; ¶ 0021).

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to adjust the thickness of the enteric coating layer in the tablet taught by the combination of Novas and Karki to have a thickness of 40-60 µm as taught by Manser because Manser teaches such a thickness of the enteric coating layer provides controlled release of the active agent from the core while protecting of the drug in the stomach. 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Response to Arguments
Applicant's arguments filed 04/28/2022 have been fully considered but they are not persuasive. 
Claim Rejections — 35 U.S.C. § 103
1. The Office has not met its burden to establish prima facie obviousness
Applicants argue that while the Office asserts that Novas teaches a tablet comprising DMF, Novas fails to provide any working examples of a tablet formulation. Instead, the working examples only teach microtablet formulations (a formulation where multiple microtablets are contained in a single capsule dose). For example, Examples 1-3 (starting on pg. 55), all teach microtablet formulations, and Examples 6-10 all use TECFIDERA®, which, as explained in Applicant’s specification, “is a hard gelatin delayed-release capsule filled with micro-pellets containing dimethyl fumarate, the active ingredient”.

In response to this argument, it is argued Novas clearly teaches enterically coated tablet comprising DMF, at least paragraph [0031] and claims 1, 20, 30, 52, 62, 84, 94, 116, 127, etc. Applicants’ attention is directed to the scope of the present claims that are directed to a tablet without any dimensions, hence the claimed tablet embraces minitablets of the reference, either enclosed in a capsule or not. Even of the reference exemplifies minitablets, it clearly teaches enterically coated tablet at paragraph [0031] and the claims. Further paragraph [0618] teaches the composition can be a tablet or microtablets that optionally contained in a capsule. In paragraph [0686] the reference teaches: “…. In one embodiment, the pharmaceutical composition is in the form of an enterically coated tablet….”. The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention. In In re Fulton, 391 F.3d 1195, 73 USPQ2d 1141 (Fed. Cir. 2004). In Ruiz v. A.B. Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004), The court found motivation to combine the references to arrive at the claimed invention in the “nature of the problem to be solved” because each reference was directed “to precisely the same problem.” Id. at 1276, 69 USPQ2d at 1690. The court also rejected the notion that “an express written motivation to combine must appear in prior art references….” Id. at 1276, 69 USPQ2d at 1690. Further, disclosed examples and preferred embodiments do not constitute a teaching away from broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994.

Applicants argue that Karki fails to provide any working examples of a tablet formulation comprising a core containing DMF, and instead only teaches microtablets. Example 1 of Karki explains that “formulations D, E, and F are beads! having a diameter of 1-1.2 mm,” (see, Karki, pg. 37, first paragraph). Examples 2 and 3 also use formulations D, E, and F (beads/microtablets). Example 3 further explains that “240 mg DMF in size 0 capsules were administered orally,” demonstrating that the beads fill capsules. Thus, neither Novas nor Karki provide any working examples of a tablet formulation comprising a core containing DMF.

In response to this argument, it is argued that Karki is relied upon for solely teaching the weight of the seal coating and the enteric coating relative to the core of 2-3% and 5-15%, respectively, with the benefit of obtaining desirable extended release profile and pharmacokinetics profiles that show maximized absorption of DMF with reduced the GI side effects. The reference does not need to exemplifies the claimed tablet in order to be relied upon. The reference satisfies the purpose for which it was applied. the reference does not teach what is taught by the primary reference. Applicants’ attention is directed to the scope of the present claims that are directed to a tablet without any dimensions hence embrace beads of the reference. The claims’ language permits filling in a capsule.   

Applicants argue that the distinction between a tablet formulation and a microtablet formulation is meaningful to one of ordinary skill in the art at least because different formulations would be expected to have different elution patterns and pharmacokinetic performance. Thus, one of ordinary skill in the art would not reasonably expect parameters (e.g., active ingredient concentration or wt % of coatings) shown to be successful in one format (e.g., microtablet/capsule) would also work in a completely different format (e.g., tablet). In view of this, not only would one of ordinary skill in the art (1) not be motivated to try parameters only shown to be successful for microtablet formulations when attempting to formulate a tablet; (2) they could not reasonably expect success formulating a tablet using parameters only shown to work in a microtablet/capsule format.

In response to this argument, it is argued that absence of claiming any dimensions of the claimed tablet, minitablets read on the claimed tablet. In any event, it is noted that Novas clearly teaches tablet, not only minitablet, even if minitablet only exemplified. It is also noted that even if minitablets are used, the same amount of DMF is included in the entire dosage form and treatment of multiple sclerosis is achieved. Therefore, one of ordinary skill in the art (1) would be motivated to try parameters shown to be successful for microtablet formulations when attempting to formulate a tablet as long as the same total dose included in the dosage form; (2) formulating a tablet using parameters shown to work in a microtablet/capsule format would reasonably expected to be successful if the same effective amount of DMF included in the dosage form.
 
Applicants argue that since Novas and Karki only provide working examples in a microtablet format, even if Karki allegedly teaches a 5 to 15 wt % enteric coating range, one of ordinary skill in the art could not reasonably expect a % wt of enteric coating only shown to work for microtablets to similarly work in a tablet formulation. First, as the size of an object increases, its ratio of surface area to volume decreases. Since an object's mass depends on its volume, one of ordinary skill in the art would not expect a % wt of a coating based on a microtablet (as taught by Karki), to be equivalent, or similarly work, when applied as a % wt of a tablet. Second, the working examples of Novas have an inert core with DMEF layered over it (see, e.g., Novas, Example 1: “dimethyl fumarate was first layered onto the surface of sugar spheres by spraying a DME containing solution (Table 1) onto the sugar spheres’). In contrast, claim 1 recites “‘a core containing dimethyl fumarate.” Again, one of ordinary skill in the art would expect different elution patterns and pharmacokinetic performance of a core coated in DMF vs. a core containing DMF, and thus could not reasonably expect % wt coatings allegedly taught by Karki to similarly work with a tablet comprising a core containing DMF (rather than coated by DMP).

In response to this argument, it is argued that a weight present of specific coating material that works on minitablet is expected to work on the tablet especially if it is the same coating material exposed to the same environment. First, the examiner respectfully disagrees with applicants that as the size of an object increases, its ratio of surface area to volume decreases because this would happen only if the same mass amount, e.g. 5 mg, used to coat small object and the large object. To the contrary, the coating as taught by Karki is percentage of the weight of the core, regardless of how large or small is the core. Hence, smaller tablet will require smaller amount of coating while maintaining the percentage of the coating based on the total weight of the core, and the teachings of Karki can be applicable on any size tablet as long as the percentage of the coating weight to the total weight of the core is maintained. Second, Novas clearly teaches enteric coating tablet, not only minitablet, and does not teach inert core. For example, paragraph [0771] teaches blending all the ingredients of the core before coating, without inert core. Further, the expression “comprising” of the claims’ language does not exclude inert core, or any other ingredients, active or inactive, even in major amounts.  
Note that the obviousness does not require absolute predictability of success all that is required is a reasonable expectation of success. See In re Kubin, 561 F.3d at 1360. The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.").

2. Evidence of superior, unexpected results
The specification discloses in vivo results in Experimental Example 8 (see, specification, pg. 34). Compositions with four different wt % enteric coatings were compared with product TECFIDERA®. Applicants provided modified table for ease of reference in page 16 of 18 of the response. The results show that when 8 weight parts (8%) enteric coating is used (example 11) the tablet has excellent pharmacokinetic properties (AUC, Cmax, and Tmax) that are surprisingly similar to TECFIDERA® (Comparative Example 1; see Table 17. Pg. 35, lines 14-16: “the tablet of Example 11 showed almost similar AUC and Cmax values with a difference of less than 10% from the formulation of Comparative Example 1”). In contrast, 5 weight parts (5%; comparative example 2), 10 weight parts (10%; comparative example 3) and 12 weight parts (12%; comparative example 4) of enteric coating were all inferior, and did not exhibit pharmacokinetic properties similar to TECFIDERA® (pg. 35, lines 8-13). In fact, values for the 10 and 12 weight part compositions were too low to even be calculated, and thus AUC, Cmax, and Tmax measurements for 10 and 12 weight parts are not reported in Table 17 (see, e.g., pg. 34, line 22-pg. 35, line 1 of the specification). The specification shows only weight parts less than 6% or more than 9% that are shown to have inferior pharmacokinetic properties.

In response to this argument, it is argued that Karki teaches enteric coating forms 5-15% of the total weight of the core and the functional coating (seal coating) forms 2-3% of the total weight of the core that overlaps with the claimed coating amount that expected to provide the same properties as applicants had achieved. Further, table 2 of the specification uses very specific excipients in the core, specific primary coating and specific secondary coating, that are not claimed. Further, the enteric coating used by applicants has specific amount of methacrylic acid and specific amount of ethyl acrylate. In addition, regarding applicant's arguments of unexpected superior results in the instant specification, it is the examiner's position that the data in the specification regarding AUC, Cmax, and Tmax, are not unexpected results and therefore cannot rebut prima facie obviousness. The examiner directs applicant's attention to MPEP 716.02 (a). "A greater than expected result is an evidentiary factor pertinent to the legal conclusion of obviousness...of the claims at issue." In re Corkhill, 711 F.2d 1496, 266 USPQ 1006 (Fed.Cir. 1985). In Corkhill, the claimed combination showed an additive result when a diminished result would have been expected. Furthermore, the MPEP states, "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967). 

Applicants argue that the superior results reported in the specification are unexpected at least because one of ordinary skill in the art would expect different formulations (e.g., a tablet vs. a microtablet) to have different elution patterns and pharmacokinetic performance. Thus, it is surprising that a tablet formulation using 6 to 9 parts enteric coating was able to achieve a similar elution rate and performance as a microtablet (e.g., TECFIDERA®). In addition, none of the asserted references suggest that the specific range of 6 to 9 weight parts enteric coating would be superior as compared to other weight parts. On the contrary, Karki (which allegedly teaches a range of 5-15% enteric coating) suggests that the preferred range for the enteric coating is 10-15 wt % (see, claim 191), and further narrows specifically to 12% (see e.g., claim 192 (11-13 wt %) and claim 193 (12 wt %)). Thus, if one of ordinary skill in the art were to apply the teachings of Karki, they would expect the best results to be obtained using 10- 15% enteric coating, and particularly at 12%. However, Applicant’s data shows that a wt % greater than 10 % results in almost no drug absorption, and therefore is vastly inferior to the recited range of 6-9 weight parts. Thus, it is unexpected that the claimed range of 6-9 weight parts enteric coating produces superior results.

In response to this argument, it is argued that the It is well established that the claims are given the broadest interpretation during examination. The prior art suggest the claimed weight of the enteric coating and the seal coating. If any of the reference was to teach enteric coating weight of 6-9% based on 100 part of the core, such a reference would have been considered for anticipation. As stated above, applicants shown unexpected results using very specific core excipients and very specific enteric coating shown by table 3 in page 20 of the present specification.  A conclusion of obviousness under 35 U.S.C. 103 (a) does not require absolute predictability, only a reasonable expectation of success; and references are evaluated by what they suggest to one versed in the art, rather than by their specific disclosure. In re Bozek, 163 USPQ 545 (CCPA 1969). 

Applicants argue that claim 12 and 15 depends on claim 1, and claim 1 is not obvious over Novas and Karki. The addition of Raghuvanshi does not overcome the deficiencies of Novas and Karki at least because Raghuvanshi and Manser do not provide any teachings regarding a dimethyl fumarate tablet formulation, let alone a tablet comprising 6 to 9 weight parts enteric coating. Thus, for similar reasons claim 1 is not obvious over Novas and Karki, claims 12 and 15 are not obvious over Novas, Karki, and Raghuvanshi and Manser. 

In response to this argument, it is argued that Raghuvanshi is relied upon for solely teaching the alkalinizing agent claimed by claim 12, and Manser is relied upon for solely teaching the thickness of the enteric coating. The references satisfy the purpose for which it was applied and they do not need to teach all the limitations already taught by the other references. The claims are not allowable for the reasons for which claim 1 is not allowable.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./